DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 27 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (U.S. Pub. 2013/0078787) in view of Liao et al. (U.S. Pub. 2010/0129967).
Claim 1:  Nakatsuji et al. discloses a method for manufacturing a CMOS thin film transistor, comprising:
step 1, forming a semiconductor layer (2 and 4; Fig. 4, paragraph 63) on a substrate (6; Fig. 4, paragraph 82), wherein the semiconductor layer (2 and 4) comprises an N-type region (2) and a P-type region (4) which are arranged in a single layer and are spaced apart from each other,
the N-type region (2) is divided into a first region (2b; Fig. 1, paragraph 68), a second region (2d on the right; Fig. 1, paragraph 69), a third region (2c; Fig. 1, paragraph 68), a fourth region (2d on the left; Fig. 1, paragraph 69) and a fifth region (2a; Fig. 1, paragraph 68) which are arranged successively, and is used for forming an N-type thin film transistor (3; Fig. 1, paragraph 63), the first region (2b) is used for forming a first heavily doped drain region (paragraph 68), the second region (2d on the right) and the fourth region (2d on the left) are used for forming lightly doped drain regions (paragraph 70), the third region (2c) is used for forming a first gate inner region (paragraph 68), and the fifth region (2a) is used for forming a first heavily doped source region (paragraph 68),
the P-type region (4) is divided into a sixth region (4b; Fig. 1, paragraph 68), a seventh region (4c; Fig. 1, paragraph 68) and an eighth region (4a; Fig. 1, paragraph 68) which are arranged successively, and is used for forming a P-type thin film transistor (5; Fig. 1, paragraph 69), wherein the sixth region (4b) is used for forming a second heavily doped drain region (paragraph 68), the seventh region (4c) is used for forming a second gate inner region (paragraph 68), and the eighth region (4a) is used for forming a second heavily doped source region (paragraph 68);
step 2, performing a first N-type ion doping (42; Fig. 8, paragraph 104) on the first region (2b) and the fifth region (2a);
step 3, performing a first P-type ion doping (43; Fig. 10, paragraph 108) on the N-type region (2);
step 4, performing a second P-type ion doping (33; Fig. 5, paragraph 86) on the N-type region (2) and the P-type region (4);
step 4-1, forming a gate insulating layer (11; Fig. 5, paragraph 71) on surfaces of the N-type region (2) and the P-type region (4);
step 5, performing a second N-type ion doping (44; Fig. 11, paragraph 113) on the first region (2d), the second region (2d on the right), the fourth region (2d on the left), the fifth region (2a), the sixth region (4b) and the eighth region (4a) after the step 4-1;
step 6, performing a third P-type ion doping (46; Fig. 12, paragraph 116) on the sixth region (4b) and the eighth region (4a) after the step 5,
wherein the first N-type ion doping (42) and the first P-type ion doping (43) are performed by using a single halftone mask plate (35; Figs. 7, 8 and 10, paragraphs 91-93, 104 and 108).
Nakatsuji et al. appears not to explicitly disclose performing the second P-type ion doping after the step 3; and 
forming the gate insulating layer on surfaces of the N-type region and P-type region after the step 4.
Liao et al., however, discloses performing the second P-type ion doping (Fig. 2F, paragraph 22) after the step 3 (Fig. 2E, paragraph 20); and forming a gate insulating layer (330; Fig. 2F, paragraph 22) after the second P-type ion doping (Fig. 2F, paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. with the disclosure Liao et al. to have performed the second P-type ion doping after the step 3; and forming the gate insulating layer on surfaces of the N-type region and P-type region after the step 4 because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (M.P.E.P. § 2144.04 IV C).
Claim 2:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses wherein the first N-type ion doping (42) and the first P-type ion doping (43) comprise:
forming a first patterned photoresist layer (40 and 41; Fig. 8, paragraph 91-93) on an upper surface (upper surface of 2 and 4) of the semiconductor layer (2 and 4) by using the halftone mask plate (35), the first patterned photoresist layer (40 and 41) comprises a first layer (41) and a second layer (40), the first layer (41) covers a surface of the P-type region (4), and the second layer (40) covers surfaces of the second region (2d on the right), the third region (2c) and the fourth region (2d on the left), a thickness of the second layer (40) is smaller than a thickness of the first layer (41) (Fig. 8);
performing the first N-type ion doping (42) on the first region (2b) and the fifth region (2a) which are exposed;
removing the second layer (40), and thinning the first layer (41) so as to obtain a second patterned photoresist layer (41 after thinning; Fig. 10), the second patterned photoresist layer (41 after thinning) covers the surface of the P-type region (4) (paragraph 107);
performing the first P-type ion doping (43) on the N-type region (2) which is exposed; and
removing the second patterned photoresist layer (41 after thinning) (paragraph 111).
Claim 3:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 2, and Nakatsuji et al. further discloses wherein by an ashing process, the second layer (40) is removed and the first layer (41) is thinned to obtain the second patterned photoresist layer (41 after thinning) (paragraph 107).
Claim 4:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 2, and Nakatsuji et al. further discloses wherein the thickness of the second layer (40) ranges from 30% of the thickness of the first layer (41) to 70% of the thickness of the first layer (41) (paragraph 92). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 5:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 3, and Nakatsuji et al. further discloses wherein the thickness of the first layer (41) ranges from 1µm to 2.5µm, the thickness of the second layer (40) ranges from 0.5µm to 1.75µm.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Nakatsuji et al. in view of Liao et al. appears not to explicitly disclose a time duration of the ashing process ranges from 10 seconds to 40 seconds.
The time duration of the ashing process is a result-affecting parameter because the time duration affects the amount of photoresist removed.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. in view of Liao et al. to have optimized the time duration of the ashing process in order to achieve the desired removal of the photoresist according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 7:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses comprising:
after the second P-type ion doping (33) and before the second N-type ion doping (44), forming a first gate electrode (7 on the left; Fig. 11, paragraph 72) and a second gate electrode (7 on the right; Fig. 11, paragraph 72) on a surface (upper surface of 11) of the gate insulating layer (11), wherein an orthogonal projection of the first gate electrode (7 on the left) on the substrate (6) is overlapped with an orthogonal projection of the third region (2c) on the substrate (6) (Fig. 11), and an orthogonal projection of the second gate electrode (7 on the right) on the substrate (6) is overlapped with an orthogonal projection of the seventh region (4c) on the substrate (6) (Fig. 12), and
the second N-type ion doping (44) is performed by taking the first gate electrode (7 on the left) and the second gate electrode (7 on the right) as masks (paragraph 113).
Claim 8:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 7, and Nakatsuji et al. further discloses wherein the third P-type ion doping (46) comprises:
forming a third patterned photoresist layer (45; Fig. 12, paragraph 116) on the surface of the N-type region (2) corresponding to the gate insulating layer (11), the third patterned photoresist layer (45) covers the first gate electrode (7 on the left), and the third patterned photoresist layer (45) and the second gate electrode (7 on the right) are used as masks for performing the third P-type ion doping (46) on the sixth region (4b) and the eighth region (498a).
Claim 9:  Nakatsuji et al. in view of Liao et al. discloses the method of claim 1, and Nakatsuji et al. further discloses wherein the semiconductor layer (2 and 4) is a polycrystalline layer (paragraph 80).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. in view of Liao et al. as applied to claim 2 above, and further in view of Hwang (U.S. Pub. 2008/0044958).
Claim 6:  Nakatsuji et al. in view of Liao et al. the method of claim 2.
Nakatsuji et al. in view of Liao et al. appears not to explicitly disclose a thickness of the second patterned photoresist layer ranges from 30% of the thickness of the first layer to 70% of the thickness of the first layer.
Hwang, however, discloses a thickness of the second patterned photoresist layer (170; Fig. 2C) ranges from 30% of the thickness of the first layer (160 on the right; Fig. 2B) to 70% of the thickness of the first layer (160) in order to form a mask to dope the NMOS TFT (paragraphs 28-31).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nakatsuji et al. in view of Liao et al. with the disclosure of Hwang to have made a thickness of the second patterned photoresist layer ranges from 30% of the thickness of the first layer to 70% of the thickness of the first layer in order to form a mask to dope the NMOS TFT (paragraph 31 of Hwang).

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. 
Applicant contends Nakatsuji et al., Liao et al. and Hwang, taken along or in combination fails to disclose or teach performing a first N-type ion doping, performing a first P-type ion performing a second P-type ion doping before forming the gate insulating layer, as recited in claim 1.
Examiner notes that claim 1 does not require the above three ion dopings before forming the gate insulating layer.  Claim 1 only requires the second P-type ion doping before the first P-type ion doping and forming the gate insulating layer after the second P-type ion doing.  Claim 1 does not require the first N-type ion doping to be performed before the gate insulating layer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822